Citation Nr: 1424406	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  11-16 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for a right ankle disorder, to include osteoarthritis of the right ankle.


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel
INTRODUCTION

The Veteran had active duty service from January 1963 to January 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi which denied the Veteran's claim for service connection for right ankle osteoarthritis.

In May 2012, the Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO.  A hearing transcript has been associated with the claims file.  The Veteran requested a copy of this hearing transcript in the May 2012 hearing; such transcript has provided to him in April 2014.

In addition, the Veteran also submitted additional evidence in support of his claims, namely lay statements from D. M. and S. D., at the hearing.  This evidence was accompanied by a waiver of RO consideration.  See 38 C.F.R. § 20.1304 (2013).

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claim.  A review of the Virtual VA claims file does not reveal any additional documents pertinent to the claim on appeal.  Finally, the Veteran's VBMS file does not contain any documents at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claim can be properly adjudicated.

VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  VA's duty to assist includes providing a medical examination when it is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R.          § 3.159 (2013).   Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R.               § 3.159(c)(4) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79, 83-6 (2006). 	 
The Veteran alleges that he fractured his ankle during service and that it had been placed into a cast for 11 weeks, resulting in his current right ankle disorder.  Specifically, during his May 2012 hearing, the Veteran testified that he tripped over a pipe while moving airplanes in a hanger and that his ankle was subsequently X-rayed.  Service treatment records are negative for complaints, treatments or diagnoses related to the right ankle.  Post-service, an August 2009 private X-ray revealed spurring and evidence of old trauma to the medial malleolus.  The Veteran submitted tow lay statements from individuals who had served with him, both indicating that the Veteran had fractured his ankle in the spring of 1964 and recalling that he had walked with a cast.  He also submitted several photos, one of which clearly shows a cast on the right foot on the individual pictured; he testified during his May 2012 hearing that this photograph was taken while he had been home on leave during service.  The Veteran has not been afforded a VA examination to determine the etiology of his claimed right ankle disorder.  In light of the foregoing evidence, such examinations should be obtained upon remand.  See McLendon, supra; 38 U.S.C.A. § 5103A(d); and 38 C.F.R. § 3.159(c)(4).

The Board also notes that it is not clear whether the Veteran receives regular treatment from any provider with regard to his claimed right ankle disorder. Therefore, while on remand, the Veteran should be given an opportunity to identify any healthcare provider who treated him for his claimed right ankle disorder and to submit any treatment records or statements addressing the etiology of such disorder.  Thereafter, any identified records should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any healthcare provider who treated him for his claimed right ankle disorder since service and to submit any additional statements addressing the etiology of such disorder.  After securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  Ongoing VA records should also be associated with the file.

2.  Following the completion of the above development, and the receipt of any outstanding treatment records, afford the Veteran an appropriate VA examination to determine the nature and etiology of his claimed right ankle disorder.  All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

The examiner is asked to furnish an opinion with respect to the following questions:

a) Based on the evidence of record, can it be determined with a reasonable degree of medical certainty, that the Veteran has a right ankle disorder?  If so, please specify the diagnosis.  The examiner should identify all such disorders that have been present at any time since September 2009.

b) For the diagnosed disorder, is it at least as likely as not (50 percent or greater probability) that it had its onset during his period of honorable active duty service from January 1963 to January 1967; or, was any such disorder caused by any incident or event that occurred during his period of service?  The examiner should comment on the Veteran's contentions that he fractured his ankle in 1964.

In answering the questions posed above, the examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a rationale for doing so.

A complete rating should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence, to include the evidence received after the February 2012 supplemental statement of the case.  If the claims remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


